United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2592
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Ezequiel Ambrosio-Lopez, also known *
as Hector Arroyo-Oran,                *    [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: December 5, 2000
                                Filed: December 7, 2000
                                    ___________

Before BEAM, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Ezequiel Ambrosio-Lopez pleaded guilty to illegally re-entering the United
States, having previously been convicted of an aggravated felony and deported, in
violation of 8 U.S.C. § 1326(a) and (b)(2). After granting a downward departure, the
district court1 sentenced him to 46 months imprisonment and 2 years supervised
release. On appeal, Ambrosio-Lopez’s counsel has filed a brief and moved to


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). Although Ambrosio-
Lopez was granted permission to file a pro se supplemental brief, he has not done so.

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we conclude that there
are no nonfrivolous issues for appeal. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-